Exhibit 99.1 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. COMBINED FINANCIAL STATEMENTS As of and for the fiscal years ended September 25, 2015 and September 26, 2014 1 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. INDEX TO COMBINED FINANCIAL STATEMENTS Page Independent Auditors’ Report 3 Combined Statements of Operations for the Fiscal Years Ended September 25, 2015 and September 26, 2014 4 Combined Statements of Comprehensive Income for the Fiscal Years Ended September 25, 2015 and September 26, 2014 5 Combined Balance Sheets as of September 25, 2015 and September 26, 2014 6 Combined Statements of Business Unit Equity for the Fiscal Years Ended September 25, 2015 and September 26, 2014 7 Combined Statements of Cash Flows for the Fiscal Years Ended September 25, 2015 and September 26, 2014 8 Notes to Combined Financial Statements 9 2 INDEPENDENT AUDITORS' REPORT To the Senior Management of TE Connectivity Ltd. Schaffhausen, Switzerland We have audited the accompanying combined financial statements of the Circuit Protection Devices Business (the “Company”) of TE Connectivity Ltd., which comprise the balance sheets as of September 25, 2015 and September 26, 2014, and the related combined statements of operations, comprehensive income, business unit equity and cash flows for the years then ended, and the related notes to the combined financial statements. Management's Responsibility for the Combined Financial Statements Management is responsible for the preparation and fair presentation of these combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company's preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of the Circuit Protection Devices Business of TE Connectivity Ltd. as of September 25, 2015 and September 26, 2014, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter As discussed in Note 1 and Note 2 of the combined financial statements, the combined balance sheets and combined statements of operations include allocations from TE Connectivity Ltd.These allocations may not be reflective of the actual level of assets, liabilities, or costs which would have been incurred had the Circuit Protection Devices Business operated as a separate entity apart from TE Connectivity Ltd. Our opinion is not modified with respect to this matter. /s/ Deloitte & Touche LLP Philadelphia, Pennsylvania January 8, 2016 3 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. COMBINED STATEMENTS OF OPERATIONS Fiscal Years Ended September 25, 2015 and September 26, 2014 Fiscal (in thousands ) Net sales $ $ Cost of sales Gross margin Selling expenses General and administrative expenses Research, development, and engineering expenses Restructuring charges, net Income before income taxes Income tax expense Net income $ $ See Notes to Combined Financial Statements. 4 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD . C OMBINED STATEMENTS OF COMPREHENSIVE INCOME Fiscal Years Ended September 25, 2015 and September 26, 2014 Fiscal 4 (in thousands) Net income $ $ Other comprehensive loss: Currency translation ) ) Other comprehensive loss ) ) Comprehensive income $ $ See Notes to Combined Financial Statements. 5 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD . CO MBINED BALANCE SHEETS As of September 2 5 , 201 5 and September2 6 , 201 4 Fiscal Year End 5 4 (in thousands ) Assets Current assets: Accounts receivable, net of allowance for doubtful accounts of $34 and $84, respectively $ $ Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant, and equipment, net Goodwill Intangible assets, net Deferred income taxes Other assets Total Assets $ $ Liabilities and Business Unit Equity Current liabilities: Accounts payable $ $ Accrued and other current liabilities Total current liabilities Deferred income taxes Income taxes Other liabilities Total Liabilities Commitments and contingencies (Note 9) Business Unit Equity: Parent company investment Accumulated other comprehensive income Total Business Unit Equity Total Liabilities and Business Unit Equity $ $ See Notes to Combined Financial Statements. 6 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD . COMBINED STATEMENTS OF BUSINESS UNIT EQUITY Fiscal Years Ended September 25, 2015 and September 26 , 2014 Parent Company Investment Accumulated Other Comprehensive Income Total Business Unit Equity (in thousands ) Balance at September 2 7 , 201 3 $ $ $ Net income — Other comprehensive loss — ) ) Total comprehensive income (loss) ) Net decrease in Parent company investment ) — ) Balance at September 26 , 201 4 $ $ $ Net income — Other comprehensive loss — ) ) Total comprehensive income (loss) ) Net decrease in Parent company investment ) — ) Balance at September 2 5 , 201 5 $ $ $ See Notes to Combined Financial Statements. 7 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. COMBINED STATEMENTS OF CASH FLOWS Fiscal Years Ended September 25, 2015 and September 2 6, 2014 Fiscal (in thousands ) Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Non-cash restructuring charges — Deferred income taxes ) ) Provision for losses on accounts receivable and inventories ) ) Share-based compensation expense Changes in assets and liabilities, net of the effects of acquisitions and divestitures: Accounts receivable, net ) Inventories Accounts payable ) ) Accrued and other current liabilities ) Other Net cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net financing activities with Parent and Parent’s subsidiaries ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents — — Cash and cash equivalents at beginning of fiscal year — — Cash and cash equivalents at end of fiscal year $ — $ — See Notes to Combined Financial Statements. 8 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD . NOTES TO COMBINED FINANCIAL STATEMENTS 1. Basis of Presentation The Circuit Protection Devices business (“CPD” or the “Company”) of TE Connectivity Ltd. (“TE Connectivity” or “Parent”) is a leading global designer and manufacturer of electronic circuit protection devices with over thirty years of industry leadership. The Company focuses on Polymeric Positive Technology Coefficient (“PPTC”) technology. PPTC devices, magnetic circuit breakers, gas discharge tubes, hybrid PPTC/Zener diode devices, and metal hybrid protection devices are circuit protection devices that help protect a circuit from damage caused by one or more of an overcurrent, overvoltage, or temperature fault. PPTC devices are resettable devices made from a blend of polymer and a conducive filler. CPD’s customers include large global electronics manufacturers, automotive original equipment manufacturers, and industrial product and robotic manufacturers . These combined financial statements (“Combined Financial Statements”) reflect the combined historical results of operations, financial position, and cash flows of CPD described in more detail below. Unless otherwise indicated, references in the notes to the Combined Financial Statements to “we”, “us,” and “our” refer to CPD and its combined operations. References to the Combined Financial Statements refer to the information included herein with respect to the historical results of operations, financial position, and cash flows of CPD, which is a business unit of Parent. CPD has four core end-markets for its products, including: ● Automotive: CPD provides motor protection, thermal protection, as well as circuit protection devices in infotainment and electronic features within cars. ● Battery: CPD provides circuit protection devices for portable electronic applications, including smart phones, tablets and notebook PCs. ● Business, Communication & Entertainment (BCE): CPD provides over-current protection and over-voltage protection devices for digital electronics, such as printers, set-top boxes, gaming systems and modems. ● Industrial: CPD provides circuit protection devices to intelligent building applications, automation, data centers, and LED industries. Basis of Presentation These Combined Financial Statements have been prepared in United States (“U.S.”) dollars in accordance with generally accepted accounting principles in the U.S. (“GAAP”). The assets and liabilities in the Combined Financial Statements have been reflected on a historical cost basis, as included in the historical consolidated balance sheets of Parent. The combined statements of operations include allocations for a) certain support functions that are provided on a centralized basis by Parent and historically recorded at the business unit level and b) corporate costs not historically allocated by Parent to the business unit level. These expenses include departmental charges related to executive office, finance, tax, treasury, human resources, information technology, and legal, among others. These expenses have been allocated to CPD on the basis of direct usage when identifiable, with the remainder allocated on a proportional basis of operating income, headcount or other measures of CPD or Parent. Management believes the assumptions underlying the Combined Financial Statements, including the assumptions regarding allocating general corporate expenses from Parent, are reasonable. Nevertheless, the Combined Financial Statements may not include the actual expenses that would have been incurred by CPD and may not reflect the combined results of operations, financial position, and cash flows had it been a stand-alone business during the periods presented. Actual costs that would have been incurred if CPD had been a stand-alone business would depend on multiple factors, including organizational structure and strategic decisions made in various areas, including information technology and infrastructure. 9 Fiscal Year Unless otherwise indicated, references in the Combined Financial Statements to fiscal 2015 and 2014 are to our fiscal years ended September 25, 2015 and September 26, 2014. Our fiscal year is a "52-53 week" year ending on the last Friday of September, such that each quarterly period is 13 weeks in length. For fiscal years in which there are 53 weeks, the fourth quarter reporting period will include 14 weeks. Fiscal 2015 and 2014 were each 52 weeks in length. Use of Estimates The preparation of the Combined Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported amounts of revenues and expenses. Significant estimates in these Combined Financial Statements include restructuring charges, allowances for doubtful accounts receivable, estimates of future cash flows and discount rates associated with asset impairments, useful lives for depreciation and amortization, loss contingencies, net realizable value of inventories, legal contingencies, tax reserves and deferred tax asset valuation allowances, and the determination of discount and other rate assumptions for pension benefit expenses. Actual results could differ materially from these estimates. 2. Summary of Significant Accounting Policies Principles of Combination The Combined Financial Statements include assets and liabilities that have been determined to be either specifically identifiable or otherwise attributable to CPD. In certain cases, assets or liabilities that were not specifically identified to the CPD business were allocated on a proportional basis in the combined balance sheets using financial metrics deemed most appropriate for each account. All significant intercompany transactions and accounts within CPD’s combined businesses have been eliminated. All intercompany transactions between CPD and Parent have been included in these Combined Financial Statements as Parent company investment. Expenses related to corporate allocations from Parent to CPD are considered to be effectively settled for cash in the Combined Financial Statements at the time the transaction is recorded, with the offset recorded against Parent company investment. See Note 14 for additional information regarding transactions with Parent and other related-party transactions. Revenue Recognition Our revenues are generated principally from the sale of our products. Revenue from the sale of products is recognized at the time title and the risks and rewards of ownership pass to the customer. This generally occurs when the products reach the shipping point, the sales price is fixed and determinable, and collection is reasonably assured. We generally warrant that our products will conform to our or mutually agreed to specifications and that our products will be free from material defects in materials and workmanship for a limited time. We limit our warranty to the replacement or repair of defective parts or a refund or credit of the price of the defective product. We accept returned goods only when the customer makes a verified claim and we have authorized the return. We provide certain distributors with an inventory allowance for returns or scrap equal to a percentage of qualified purchases. A reserve for estimated returns and scrap allowances is established at the time of the sale, based on an agreed upon fixed percentage of sales to distributors, and is recorded as a reduction of sales. Other allowances include customer quantity and price discrepancies. A reserve for other allowances is generally established at the time of sale based on historical experience and is recorded as a reduction of sales. We believe we can reasonably and reliably estimate the amounts of future allowances. Cash and Cash Equivalents Parent employs a cash pooling structure globally that results in cash balances being centrally managed. Transfers of cash to and from Parent’s cash management function are reflected as a component of Parent company investment in the combined balance sheets. 10 Inventories Inventories are recorded at the lower of cost or market value using the first-in, first-out cost method. Property, Plant, and Equipment, Net Property, plant, and equipment is recorded at cost less accumulated depreciation. Maintenance and repair expenditures are charged to expense when incurred. Depreciation is calculated using the straight-line method over the estimated useful lives of the assets, which are 10 to 20years for land improvements, 5 to 40years for buildings and improvements, and 1 to 15 years for machinery and equipment. The combined balance sheets include property, plant, and equipment owned by CPD. Transfers of property, plant, and equipment between the Company and Parent are accounted for as changes in Parent company investment. We periodically evaluate, when events and circumstances warrant, the net realizable value of property, plant, and equipment and other long-lived assets, relying on a number of factors including operating results, business plans, economic projections, and anticipated future cash flows. When indicators of potential impairment are present, the carrying value of the asset group is evaluated in relation to the operating performance and estimated future undiscounted cash flows of the underlying asset group. Impairment of the carrying value is recognized whenever anticipated future undiscounted cash flow estimates are less than the carrying value of the asset. Fair value estimates are based on assumptions concerning the amount and timing of estimated future cash flows and discount rates, reflecting varying degrees of perceived risk. Goodwill and Other Intangible Assets Intangible assets include both indeterminable-lived residual goodwill and determinable-lived identifiable intangible assets. Intangible assets with a determinable life primarily include intellectual property, consisting of patents, trademarks, and unpatented technology, as well as customer relationships. Recoverability estimates range from 5 to 50years and costs are generally amortized on a straight-line basis. An evaluation of the remaining useful life of determinable-lived intangible assets is performed on a periodic basis and when events and circumstances warrant an evaluation. At September 25, 2015, we had one reporting unit. Goodwill impairment is evaluated by comparing the carrying value of our reporting unit to its fair value on the first day of the fourth fiscal quarter of each year or whenever we believe a triggering event requiring a more frequent assessment has occurred. In assessing the existence of a triggering event, management relies on a number of reporting-unit-specific factors including operating results, business plans, economic projections, anticipated future cash flows, transactions, and marketplace data. There are inherent uncertainties related to these factors and management’s judgment in applying these factors to the impairment analysis. When testing for goodwill impairment, we perform a step I goodwill impairment test to identify a potential impairment by comparing the fair value of a reporting unit with its carrying amount. If the carrying amount of a reporting unit exceeds its fair value, goodwill may be impaired and a step II goodwill impairment test is performed to measure the amount of impairment, if any. In the step II goodwill impairment test, we compare the implied fair value of reporting unit goodwill with the carrying amount of that goodwill. If the carrying amount of reporting unit goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to the excess. The implied fair value of goodwill is determined in a manner consistent with how goodwill is recognized in a business combination. We allocate the fair value of a reporting unit to all of the assets and liabilities of that unit, including intangible assets, as if the reporting unit had been acquired in a business combination. Any excess of the fair value of a reporting unit over the amounts assigned to its assets and liabilities is the implied fair value of goodwill. Fair value estimates used in the step I goodwill impairment tests are calculated using an income approach based on the present value of future cash flows of the reporting unit. The income approach generally has been supported by guideline analyses (a market approach). These approaches incorporate a number of assumptions including future growth rates, discount rates, income tax rates, and market activity in assessing fair value and are reporting unit-specific. Changes in economic and operating conditions impacting these assumptions could result in goodwill impairments in future periods. Research and Development Research and development expenditures are expensed when incurred and are included in research, development, and engineering expenses in our combined statements of operations. Research and development expenses include salaries, direct costs incurred, and building and overhead expenses and totaled $12,351 thousand and $14,644 thousand in fiscal 2015 and 2014, respectively. 11 Income Taxes Income taxes are computed in accordance with the provisions of Accounting Standards Codification (“ASC”) 740, Income Taxes . Certain portions of CPD’s operations have historically been included in Parent’s U.S. federal and state tax returns or non-U.S. jurisdiction tax returns. Income taxes as presented herein attribute current and deferred income taxes of Parent to CPD’s stand-alone financial statements in a manner that is systematic, rational, and consistent with the asset and liability method prescribed by ASC 740. Accordingly, CPD’s income tax provision was prepared following the separate return method. The separate return method applies ASC 740 to the stand-alone financial statements of each member of the combined group as if the group member were a separate taxpayer and the benefits of a consolidated return have been reflected where such returns have or could be filed based on the entities’ jurisdictions included in the financial statements. As a result, actual tax transactions included in the consolidated financial statements of Parent may not be included in the separate Combined Financial Statements of CPD. Similarly, the tax treatment of certain items reflected in the separate Combined Financial Statements of CPD may not be reflected in the consolidated financial statements and tax returns of Parent. Therefore, portions of items such as net operating losses, credit carryforwards, other deferred taxes, uncertain tax positions, and valuation allowances may exist in the stand-alone financial statements that may or may not exist in Parent’s consolidated financial statements. In the Combined Financial Statements, CPD’s results of operations in each taxing jurisdiction have been treated as if they were generated in separate taxable entities for the purposes of applying ASC 740. Certain of CPD’s U.S. and non-U.S. operations generated tax losses that were included in profitable subsidiaries of Parent. In these Combined Financial Statements, we have presented these tax losses as hypothetical tax loss carryforwards, subject to a valuation allowance if applicable. Deferred tax assets and liabilities are determined based on the differences between the book and tax basis of particular assets and liabilities and operating loss carryforwards using tax rates in effect for the years in which the differences are expected to reverse. A valuation allowance is provided to offset deferred tax assets if, based upon the available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. Because portions of CPD’s operations are included in Parent’s tax returns, payments to certain tax authorities are made by Parent, and not by CPD. CPD does not maintain taxes payable to/from Parent and the payments are deemed to settle the annual current tax payable balances immediately with the legal entities paying the tax in the respective jurisdictions through changes in Parent company investment. Fair Value Measurements and Financial Instruments ASC 820, Fair Value Measurements and Disclosures , specifies a fair value hierarchy based upon the observable inputs utilized in valuation of certain assets and liabilities. Observable inputs (highest level) reflect market data obtained from independent sources, while unobservable inputs (lowest level) reflect internally developed market assumptions. Fair value measurements are classified under the following hierarchy: • Level1. Quoted prices in active markets for identical assets and liabilities. • Level2. Quoted prices in active markets for similar assets and liabilities, or other inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the asset or liability. • Level3. Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets and liabilities. This includes certain pricing models, discounted cash flows methodologies, and similar techniques that use significant unobservable inputs. Our financial instruments consist primarily of accounts receivable and payable. These instruments are recorded on our combined balance sheets at book value because we believe that book value approximates fair value due to the short-term nature of these instruments. The following is a description of the valuation methodologies used for the respective financial instruments: • Accounts receivable. Accounts receivable are valued based on the net value expected to be realized. The net realizable value generally represents an observable contractual agreement (level2). • Accounts payable. Accounts payable are valued based on the net value expected to be paid, generally supported by an observable contractual agreement (level2). 12 Business Unit Equity Business unit equity includes Parent’s investment in CPD and accumulated other comprehensive income. See Note 14 for additional information regarding transactions with Parent and other related-party transactions. Pension Benefits CPD employees are eligible to participate in certain of Parent’s defined benefit pension plans with employees from other Parent businesses (the “Shared Plans”). CPD accounts for the Shared Plans as multiemployer plans, recording actuarially-determined service and interest cost as an allocation of net periodic benefit costs associated with CPD employees participating in those Shared Plans. Share-Based Compensation We determine the fair value of share awards of Parent stock on the date of grant. Share options are valued using the Black-Scholes-Merton valuation model; restricted share awards are valued using our end-of-day share price on the date of grant. That fair value is expensed ratably over the expected service period, with an allowance made for estimated forfeitures based on historical employee activity. For share-based compensation amounts related to CPD employees, the expense was specifically identified. With regard to non-CPD employees, such as Parent’s corporate employees, expenses were proportionally allocated to general and administrative expenses based upon operating income. Currency Translation For our non-U.S. dollar functional currency subsidiaries, assets and liabilities are translated into U.S. dollars using fiscal period end exchange rates. Sales and expenses are translated at average monthly exchange rates. Foreign currency translation gains and losses are included as a component of accumulated other comprehensive income within business unit equity. Gains and losses resulting from foreign currency transactions, which are included in earnings, were not significant in fiscal 2015 and 2014. Restructuring Charges, Net Restructuring activities involve employee-related termination costs, facility exit costs, and asset impairments resulting from reductions-in-force, migration of facilities or product lines from higher-cost to lower-cost countries, or consolidation of facilities within countries. We recognize termination costs based on requirements established per severance policy, government law, or previous actions. Facility exit costs generally reflect the cost to terminate a facility lease before the end of its term (measured at fair value at the time we cease using the facility) or costs that will continue to be incurred under the facility lease without future economic benefit to us. Restructuring activities often result in the disposal or abandonment of assets that require an acceleration of depreciation or impairment reflecting the excess of the assets’ carrying values over fair value. The recognition of restructuring costs require that we make certain judgments and estimates regarding the nature, timing, and amount of costs associated with the planned exit activity. To the extent our actual results differ from our estimates and assumptions, we may be required to revise the estimated liabilities, requiring the recognition of additional restructuring costs or the reduction of liabilities already recognized. At the end of each reporting period, we evaluate the remaining accrued balances to ensure these balances are properly stated and the utilization of the reserves are for their intended purpose in accordance with developed exit plans. Contingent Liabilities We record a loss contingency when the available information indicates it is probable that we have incurred a liability and the amount of the loss is reasonably estimable. When a range of possible losses with equal likelihood exists, we record the low end of the range. The likelihood of a loss with respect to a particular contingency is often difficult to predict, and determining a meaningful estimate of the loss or a range of loss may not be practicable based on information available. In addition, it is not uncommon for such matters to be resolved over many years, during which time relevant developments and new information must continuously be evaluated to determine whether a loss is probable and a reasonable estimate of that loss can be made. When a loss is probable but a reasonable estimate cannot be made, or when a loss is at least reasonably possible, disclosure is provided. 13 Recently Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued ASC 606, Revenue from Contracts with Customers . This guidance supersedes ASC 605, Revenue Recognition , and introduces a single, comprehensive, five-step revenue recognition model. ASC 606 also enhances disclosures related to revenue recognition. ASC 606 will be effective for us in the first quarter of fiscal 2019 and allows for either a full retrospective or a modified retrospective approach at adoption. We are continuing to assess the impact of adopting ASC 606, but do not expect adoption to have a material impact on our results of operations or financial position. 3. Restructuring Charges, Net Activity in our restructuring reserves, which primarily consist of employee severance costs, is summarized as follows: Balance at Beginning of Fiscal Year Charges ( 1) Changes in Estimate ( 1) Cash Payments Non-Cash
